IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-158

                                      No. COA20-877

                                    Filed 15 March 2022

     Pitt County, No. 19 CVS 1217

     ERIC STEVEN FEARRINGTON, CRAIG D. MALMROSE, Plaintiffs,

                 v.

     CITY OF GREENVILLE, PITT COUNTY BOARD OF EDUCATION, Defendants.


           Appeal by Plaintiffs from orders entered 22 April 2020, 22 July 2020, and 28

     July 2020 by Judge Jeffery B. Foster in Pitt County Superior Court. Heard in the

     Court of Appeals 8 September 2021.


           Stam Law Firm, PLLC, by R. Daniel Gibson and Paul Stam, for Plaintiffs-
           Appellants.

           Hartzog Law Group LLP, by Dan Hartzog Jr., for Defendant-Appellee City of
           Greenville.

           Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Robert J. King III,
           Jill R. Wilson, and Elizabeth L. Troutman, for Defendant-Appellee Pitt County
           Board of Education.


           GRIFFIN, Judge.


¶1         Plaintiffs Eric Steven Fearrington and Craig D. Malmrose appeal from orders

     denying Plaintiffs’ motion for summary judgment and granting City of Greenville’s

     and Pitt County Board of Education’s motions to dismiss. Plaintiffs argue that

     various aspects of Greenville’s Red Light Camera Enforcement Program (“RLCEP”)
                              FEARRINGTON V. CITY OF GREENVILLE

                                          2022-NCCOA-158

                                         Opinion of the Court



     are illegal and unconstitutional. After review, we hold that the funding framework

     of the RLCEP violates the Fines and Forfeitures Clause contained in Article IX,

     Section 7 of our State Constitution. We therefore reverse the trial court’s dismissal

     of Plaintiffs’ claim under Article IX, Section 7 and remand for entry of summary

     judgment in Plaintiffs’ favor. We otherwise affirm the trial court’s orders.

¶2          Plaintiffs also argue that the trial court erroneously considered the affidavit of

     an unqualified expert. We hold that Plaintiffs failed to preserve this argument for

     appellate review.

                         I.   Factual and Procedural Background

¶3          Pursuant to sections 20-158 and 20-176 of our General Statutes, failure to stop

     at a traffic light when the light is red is an infraction subject to a “penalty of not more

     than one hundred dollars[.]” N.C. Gen. Stat. §§ 20-158(b)(2)(a), 20-176(a), (b) (2019).

     Notwithstanding these provisions, the General Assembly has further provided that

     certain “[m]unicipalities may adopt ordinances for the civil enforcement of [N.C. Gen.

     Stat. §] 20-158 by means of a traffic control photographic system[.]” N.C. Gen. Stat.

     § 160A-300.1(c) (2019).     These “traffic control photographic system[s]” are more

     commonly known as “red light cameras.” Id.

¶4          On 30 June 2016, the General Assembly enacted a local act authorizing

     Greenville to implement an RLCEP, providing in pertinent part:

                   SECTION 3. . . . (2) A violation detected by a [red light
                             FEARRINGTON V. CITY OF GREENVILLE

                                         2022-NCCOA-158

                                        Opinion of the Court



                  camera] shall be deemed a noncriminal violation for which
                  a civil penalty of one hundred dollars ($100.00) shall be
                  assessed, and for which no points authorized by
                  G.S. 20-16(c) shall be assigned to the owner or driver of the
                  vehicle nor insurance points as authorized by
                  G.S. 58-36-65.

                  SECTION 4. The City of Greenville and the Pitt County
                  Board of Education may enter into an interlocal agreement
                  necessary and proper to effectuate the purpose and intent
                  of G.S. 160A-300.1 and this act. Any agreement entered
                  into pursuant to this section may include provisions on
                  cost-sharing and reimbursement that the Pitt County
                  Board of Education and the City of Greenville freely and
                  voluntarily agree to for the purpose of effectuating the
                  provisions of G.S. 160A-300.1 and this act.

     An Act to Make Changes to the Law Governing Red Light Cameras in the City of

     Greenville, 2016 N.C. Sess. Laws 64, §§ 3, 4 [hereinafter “S.L. 2016-64”].

¶5         After S.L. 2016-64 was enacted, Greenville implemented an RLCEP and

     amended its Code of Ordinances accordingly:

                  Sec. 10-2-283. Offense.

                  (a) It shall be unlawful for a vehicle to cross the stop line
                  at a [red light camera] location when the traffic signal for
                  that vehicle’s direction of travel is emitting a steady red
                  light[.]

                  ...

                  Sec. 10-2-285. Appeals. . . .

                  Appeals shall be heard through an administrative process
                  established by the city. Once an appeal is requested, an
                  appeal hearing will be scheduled. The hearing officer’s
                              FEARRINGTON V. CITY OF GREENVILLE

                                         2022-NCCOA-158

                                        Opinion of the Court



                  decision is subject to review in the Superior Court of Pitt
                  County by proceedings in the nature of certiorari.

     Greenville, N.C., Code of Ordinances §§ 10-2-283(a), 285 (2016).

¶6         In March 2017, Greenville entered into a contract with American Traffic

     Solutions (“ATS”), a firm headquartered in Arizona, for the installation, maintenance,

     and management of the City’s RLCEP. Pursuant to the contract, Greenville agreed

     to pay ATS $31.85 in fees for every $100.00 paid citation, in addition to other

     miscellaneous fees associated with ATS services. The record reflects that detailed

     design plans for the RLCEP were produced with ATS’s logo and address appearing

     on each page. Robert F. Rennebaum, a licensed North Carolina engineer, signed and

     affixed his seal to the design plans.

¶7         In November 2018, the North Carolina Board of Examiners for Engineers and

     Surveyors sent a letter to ATS, stating that “there [wa]s sufficient evidence to support

     the charges that [ATS] [wa]s practicing or offering to practice engineering and

     surveying in North Carolina . . . without being licensed” by the Board. The Board

     also sent a letter to Mr. Rennebaum, which stated, “[F]or red light camera installation

     plans for . . . Greenville . . . bearing your certification, you may be in violation for

     affixing your seal to work not done under your direct supervisory control . . . and

     aiding and abetting [ATS] to evade or attempt to evade the provisions of [N.C. Gen.

     Stat. § 89C-16]. Allegedly, the work you certified was prepared by [ATS].” In May
                             FEARRINGTON V. CITY OF GREENVILLE

                                        2022-NCCOA-158

                                       Opinion of the Court



     2019, the Board entered a Decision and Order finding that Mr. Rennebaum did

     commit the foregoing violations and ordered that he pay a $5,000.00 civil penalty and

     pass an “Engineering Ethics” course.

¶8         Greenville and Pitt County Board of Education (the “School Board”) entered

     into an interlocal funding agreement whereby the civil penalties from the RLCEP

     would be collected by Greenville and forwarded to the School Board. It was agreed

     that Greenville would then invoice the School Board monthly for all expenses

     associated with maintaining the RLCEP, and the invoices were to be paid within

     thirty days of receipt. According to Greenville’s responses to interrogatories, the

     RLCEP generated $2,495,380.46 in total revenue from 2017 through June 2019. The

     School Board paid Greenville $706,986.65 in program expenses during the same

     period, which included $581,986.65 in fees invoiced by ATS.        The School Board

     received $1,788,393.81 in net revenue during the period, which is 71.66% of the total

     amount of fines and fees collected by Greenville.

¶9         On 15 May 2018, Plaintiff Fearrington was issued a citation for failing to stop

     at a red light camera location when the light was red. Fearrington submitted a

     written request for an appeal and stated in his request that (1) the RLCEP violated

     “Article I, Sections 1, 19, 35 and 36 of the North Carolina Constitution”; and (2) the

     interlocal agreement between Greenville and the School Board violated “Article IX,

     Section 7 of the North Carolina [Constitution]” because less than “ninety percent of
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       the clear proceeds of” the civil penalties collected by Greenville went to the School

       Board. An appeal hearing was held on 16 October 2018, after which a Notice of

       Determination was issued finding Fearrington “liable” because he presented “no

       defense[.]”

¶ 10          Following the appeal hearing, Fearrington was informed in writing that he had

       “fully exhausted [his] administrative remedies with the City of Greenville concerning

       [his] citation” and that, if he wished to pursue the matter further, he should file a

       petition for writ of certiorari with Pitt County Superior Court. Fearrington then filed

       a petition for writ of certiorari. In response, Defendants stated to him in writing that

       “[t]he proper mechanism through which to present your two constitutional challenges

       to the [RLCEP] is through a declaratory judgment action[.]”           Pursuant to an

       agreement between the parties, the trial court entered a “Consent Order for the

       purpose of effectuating their agreements” and concluded the following as a matter of

       law:

                     1. [Fearrington] has fully exhausted his administrative
                        remedies with the City of Greenville concerning his
                        citation.
                     2. A declaratory judgment action, rather than a Petition
                        for Review under N.C. Gen. Stat. § 160A-393, is the
                        most efficient means for [Fearrington] to present his as-
                        applied challenges to the [RLCEP].

¶ 11          Plaintiff Malmrose also appealed his citation. Malmrose stated in a sworn

       deposition that he attempted to record his appeal hearing on his phone, but a
                               FEARRINGTON V. CITY OF GREENVILLE

                                              2022-NCCOA-158

                                             Opinion of the Court



       Greenville police officer stopped him from doing so.         The officer confiscated

       Malmrose’s phone and informed him that Greenville’s city attorney instructed him to

       not allow respondents to record the hearings. Following the hearing, a Notice of

       Determination was issued finding Malmrose “liable” because of a “fast yellow[.]”

¶ 12         On 22 April 2019, Plaintiffs jointly filed a Complaint in Pitt County Superior

       Court, seeking declaratory judgments that the RLCEP violated (1) Article I, Sections

       1, 19, 35 and 36 of the North Carolina Constitution, as applied; (2) N.C. Gen. Stat. §

       160A-300.1; (3) Article IX, Section 7 of the North Carolina Constitution, as applied,

       due to the funding scheme adopted by the interlocal agreement between Greenville

       and the School Board; (4) Chapter 89C of the North Carolina General Statutes

       governing the lawful practice of engineering in North Carolina; and (5) procedural

       due process.

¶ 13         On 22 April 2020, the trial court granted Defendants’ motions to dismiss, and

       denied Plaintiffs’ motion for summary judgment, as to claims (2), (3), and (4). On 22

       July 2020, the court granted the School Board’s motion to dismiss as to claims (1) and

       (5), resolving all remaining claims against the School Board. With only claims (1)

       and (5) pending against Greenville remaining, the trial court granted summary

       judgment in Greenville’s favor as to those claims. Plaintiffs’ timely filed notice of

       appeal from the trial court’s orders.

                                       II.      Jurisdiction
                               FEARRINGTON V. CITY OF GREENVILLE

                                             2022-NCCOA-158

                                         Opinion of the Court



¶ 14         Defendants argue that (1) Plaintiffs’ claims must be dismissed for failure to

       exhaust administrative remedies and (2) an adequate state remedy exists to redress

       Plaintiffs’ injury, barring Plaintiffs’ constitutional claims. Defendants also argue

       that Plaintiffs lack standing to bring their claim under Article IX, Section 7. We

       address each argument in turn.

       A. Administrative Remedies

¶ 15         Defendants argue that Plaintiffs’ claims should be dismissed because Plaintiffs

       failed to exhaust administrative remedies. Because Plaintiffs did not have their

       administrative appeals heard via petitions for certiorari in Pitt County Superior

       Court, Defendants reason that Plaintiffs were barred from filing the instant action.

       We disagree.

¶ 16         “As a general rule, where the legislature has provided by statute an effective

       administrative remedy, that remedy is exclusive and its relief must be exhausted

       before recourse may be had to the courts.” Presnell v. Pell, 298 N.C. 715, 721, 260

       S.E.2d 611, 615 (1979).     “If a plaintiff has failed to exhaust its administrative

       remedies, the court lacks subject matter jurisdiction and the action must be

       dismissed.” Phillips v. Orange Cty. Health Dep’t, 237 N.C. App. 249, 257, 765 S.E.2d

       811, 817 (2014) (citation omitted).

¶ 17         With respect to red light camera citations, N.C. Gen. Stat. § 160A-300.1(c)(4)

       provides that “[t]he municipality shall institute a nonjudicial administrative hearing
                                  FEARRINGTON V. CITY OF GREENVILLE

                                             2022-NCCOA-158

                                            Opinion of the Court



       to review objections to citations or penalties issued or assessed under this section.”

       The local ordinance governing Greenville’s RLCEP provides,

                        Appeals shall be heard through an administrative process
                        established by the city. Once an appeal is requested, an
                        appeal hearing will be scheduled. The hearing officer’s
                        decision is subject to review in the Superior Court of Pitt
                        County by proceedings in the nature of certiorari.

       Greenville, N.C., Code of Ordinances §§ 10-2-285. Review of the hearing officer’s

       decision in superior court is the final step in the appeal process established by

       Greenville.

¶ 18          In this case, Fearrington filed a petition for writ of certiorari in Pitt County

       Superior Court seeking review of the constitutional claims he presented during the

       administrative hearing. Defendants then stated to him in writing that “[t]he proper

       mechanism through which to present your two constitutional challenges to the

       [RLCEP] is through a declaratory judgment action[.]” Pursuant to an agreement by

       the parties, the trial court entered a Consent Order disposing of Fearrington’s

       petition for writ of certiorari and concluded as a matter of law that Fearrington had

       “fully exhausted his administrative remedies with the City of Greenville concerning

       his citation.”

¶ 19          We conclude that Fearrington exhausted his administrative remedies once the

       trial court entered the Consent Order disposing of his petition for writ of certiorari.

       The Consent Order constitutes a final order entered in the last stage of the
                               FEARRINGTON V. CITY OF GREENVILLE

                                          2022-NCCOA-158

                                         Opinion of the Court



       administrative appeal process. Once the order was entered, Fearrington had no other

       administrative remedy available to him and was free to file the instant action in the

       trial court.

¶ 20          Defendants argue that, regardless of the trial court’s conclusion that

       administrative remedies were exhausted, Plaintiffs’ appeal should be dismissed

       because (1) the trial court’s conclusion was incorrect and (2) the Consent Order was

       entered to give effect to the parties’ agreements, which is insufficient to establish

       subject matter jurisdiction.

¶ 21          It is true that “parties to an action may not stipulate to give a court subject

       matter jurisdiction[] where no such jurisdiction exists. Thus, the parties could not

       simply stipulate that they had exhausted all administrative remedies in order for the

       trial court to have jurisdiction over the matter.” Bio-Medical Apps. of N.C., Inc. v.

       N.C. Dep’t of Health & Hum. Servs., 179 N.C. App. 483, 492, 634 S.E.2d 572, 579

       (2006). In this case, however, a final order was entered which disposed of the final

       appeal in the administrative process. The Consent Order thus amounted to more

       than a mere stipulation by the parties. Once the parties’ agreement was reduced to

       a written order, “[i]t acquire[d] the status of a judgment, with all its incidents,

       through the approval of the judge and its recordation in the records of the court.”

       McRary v. McRary, 228 N.C. 714, 719, 47 S.E.2d 27, 31 (1948) (emphasis added). “The

       fact that a judgment is rendered by consent gives it neither less nor greater force and
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       effect than it would have had it been rendered after protracted litigation, except to

       the extent that the consent excuses error and operates to end all controversy between

       the parties.” Id. at 720, 47 S.E.2d at 31.

¶ 22         Moreover, our inquiry with respect to the exhaustion requirement is not

       whether the legal conclusions contained in the final order are correct or incorrect.

       Once a tribunal with proper jurisdiction enters a final order disposing of the last stage

       in the administrative process, as here, all administrative remedies are exhausted.

       See Hentz v. Asheville City Bd. of Educ., 189 N.C. App. 520, 523, 658 S.E.2d 520, 522

       (2008) (“Because the [Board of Education] had not yet issued a final decision at the

       time [the] plaintiff filed her action in superior court, [the] plaintiff had not exhausted

       all administrative remedies.”).    Whether the trial court correctly concluded that

       Fearrington had exhausted his administrative remedies is therefore irrelevant.

       B. Adequate State Remedy

¶ 23         Defendants also argue that Plaintiffs’ constitutional claims are barred because

       an adequate state remedy exists to redress Plaintiffs’ injury. See Corum v. Univ. of

       N.C. Bd. of Governors, 330 N.C. 761, 783, 413 S.E.2d 276, 290 (1992) (“Having no

       other remedy, our common law guarantees [the] plaintiff a direct action under the

       State Constitution for alleged violations of his constitutional . . . rights.” (citation

       omitted)).   We have already concluded that Fearrington exhausted all remedies

       available to him. There is also no adequate statutory or common law remedy which
                                 FEARRINGTON V. CITY OF GREENVILLE

                                             2022-NCCOA-158

                                            Opinion of the Court



       would redress Plaintiffs’ asserted injuries under the State Constitution. See Alt v.

       Parker, 112 N.C. App. 307, 318, 435 S.E.2d 773, 779 (1993) (dismissing the plaintiff’s

       appeal due to the existence of adequate state remedies because the plaintiff failed to

       exhaust administrative remedies and had a “common law tort action for false

       imprisonment available to him”). We therefore conclude that an adequate state

       remedy does not exist to bar Plaintiffs’ constitutional claims.

       C. Article IX, Section 7 Standing

¶ 24          Finally, Defendants argue that Plaintiffs lack standing to challenge the

       funding scheme adopted by the interlocal agreement between Greenville and the

       School Board. Because “Plaintiffs do not have a sufficient stake in any alleged

       controversy arising under the Interlocal Agreement” and “have not suffered some

       ‘injury in fact’ from any breach thereof,” Defendants contend that Plaintiffs’ claim

       under Article IX, Section 7 must be dismissed. We disagree.

¶ 25          First, our Supreme Court has made plain that the “injury-in-fact requirement

       has no place in the text or history of our [S]tate Constitution” and is “inconsistent

       with the caselaw of this Court.” Comm. to Elect Dan Forest v. Emps. Political Action

       Comm., 376 N.C. 558, 2021-NCSC-6, ¶¶73–74. “Rather, as a rule of prudential self-

       restraint . . . we have required a plaintiff to allege ‘direct injury’ to invoke the judicial

       power to pass on the constitutionality of a legislative or executive act.” Id. ¶ 73. On

       the other hand, “[w]hen a person alleges the infringement of a legal right arising
                                FEARRINGTON V. CITY OF GREENVILLE

                                            2022-NCCOA-158

                                           Opinion of the Court



       under a cause of action at common law, a statute, or the North Carolina Constitution,

       . . . the legal injury itself gives rise to standing.” Id. ¶ 82. This is because the “remedy

       clause [of our State Constitution] should be understood as guaranteeing standing to

       sue in our courts where a legal right at common law, by statute, or arising under the

       North Carolina Constitution has been infringed.” Id. ¶ 81 (emphasis in original)

       (citing N.C. Const. Art. I, § 18, cl. 2). Because Plaintiffs are not challenging the

       constitutionality of a statute or an “executive act,” they need not demonstrate an

       injury-in-fact in order to establish standing. Id. ¶¶ 73, 81.

¶ 26          Even so, we cannot say that Plaintiffs have failed to demonstrate any injury

       resulting from the funding agreement between Greenville and the School Board.

       Plaintiffs were both issued citations at red light camera locations and each were

       found liable for a $100.00 fine. If Plaintiffs are correct in arguing that the proceeds

       of the fines are unconstitutionally appropriated pursuant to Article IX, Section 7, they

       have demonstrated an injury to their rights under the State Constitution.              Our

       appellate courts have previously addressed the merits of at least one case strikingly

       similar to the case at bar. See Cauble v. City of Asheville, 301 N.C. 340, 271 S.E.2d

       258 (1980).

¶ 27          In Cauble, the plaintiff “alleged that he and the citizens, residents and

       taxpayers of the City of Asheville had paid fines for overtime parking which . . . ,

       pursuant to Article IX, [S]ection 7 of the North Carolina Constitution, belonged to the
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       county to be ‘used exclusively for maintaining free public schools.’” Id. at 341, 271

       S.E.2d at 259. At no point did this Court or our Supreme Court doubt whether it had

       subject-matter jurisdiction to hear the plaintiff’s appeal. Id. at 342, 271 S.E.2d at

       259. Similar to Cauble, Plaintiffs allege that they each paid fines for red light camera

       violations which, under Article IX, Section 7, belong to the School Board. We discern

       no notable difference between Cauble and the instant case with respect to

       jurisdiction.

¶ 28          Moreover, there is “no serious question that a taxpayer ha[s] an equitable right

       to sue to prevent an illegal disposition of the moneys of [a] county.” Goldston v. State,

       361 N.C. 26, 31, 637 S.E.2d 876, 880 (2006) (citations and internal quotation marks

       omitted). “[I]f such rights were denied to exist against municipal corporations, then

       taxpayers and property owners who bear the burdens of government would not only

       be without remedy, but liable to be plundered whenever irresponsible men might get

       into the control of the government of towns and cities.”         Id. (citation omitted).

       Plaintiffs alleged in their Complaint that they are residents and taxpayers of Pitt

       County.

¶ 29          We conclude that Plaintiffs’ appeal is properly before this Court and proceed

       to address the merits of their arguments.

                                         III.   Analysis
                                FEARRINGTON V. CITY OF GREENVILLE

                                            2022-NCCOA-158

                                          Opinion of the Court



¶ 30          Plaintiffs argue that the trial court erred in denying their motion for summary

       judgment because Greenville’s RLCEP violates (1) Chapter 89C of the North Carolina

       General Statutes; (2) procedural due process; (3) substantive due process; and (4) the

       Fines and Forfeitures Clause contained in Article IX, Section 7 of the North Carolina

       Constitution. We hold that Plaintiffs are entitled to summary judgment as to their

       claim under the Fines and Forfeitures Clause. We otherwise affirm the trial court’s

       orders.

¶ 31          Plaintiffs also argue that the trial court erred in considering the affidavit of an

       unqualified expert. Although Plaintiffs motioned to strike the affidavit from the

       court’s consideration, our review of the record indicates that Plaintiffs never obtained

       a ruling on that motion. See N.C. R. App. P. 10(a)(1) (“In order to preserve an issue

       for appellate review, a party must have presented to the trial court a timely request,

       objection or motion . . . [and] obtain a ruling upon the party’s request, objection, or

       motion.”); Finley Forest Condo. Ass’n v. Perry, 163 N.C. App. 735, 738, 594 S.E.2d 227,

       230 (2004) (“This Court is unable to review the issue concerning the trial court’s

       admission and consideration of the affidavits since there is nothing before this Court

       indicating the trial court’s ruling on the question.”). We are thus unable to review

       this issue.

       A. Chapter 89C
                                 FEARRINGTON V. CITY OF GREENVILLE

                                            2022-NCCOA-158

                                           Opinion of the Court



¶ 32          Plaintiffs contend that Chapter 89C of the General Statutes “imposes a duty

       on municipalities to enforce its provisions” and that “Defendants violated this duty

       by using red light camera plans drawn by unlicensed engineers” with ATS. Because

       Chapter 89C does not contemplate or provide a private cause of action for violations

       of its provisions, we hold that Plaintiffs’ claim was appropriately dismissed by the

       trial court.

¶ 33          “[A] statute may authorize a private right of action either explicitly or

       impliedly, though typically, ‘a statute allows for a private cause of action only where

       the legislature has expressly provided a private cause of action within the statute[.]’”

       Sykes v. Health Network Sols., Inc., 372 N.C. 326, 338, 828 S.E.2d 467, 474 (2019)

       (citations omitted). “Where a cause of action is created by statute and the statute

       also provides who is to bring the action, the person or persons so designated, and,

       ordinarily, only such persons, may sue.” State ex rel. Lanier v. Vines, 274 N.C. 486,

       492, 164 S.E.2d 161, 164 (1968) (citation omitted).

¶ 34          N.C. Gen. Stat. § 89C-23 provides in pertinent part:

                      Any person who shall practice, or offer to practice,
                      engineering or land surveying in this State without first
                      being licensed in accordance with the provisions of this
                      Chapter . . . , in addition to injunctive procedures set out
                      hereinbefore, shall be guilty of a Class 2 misdemeanor. . . .
                      It shall be the duty . . . of the State and all political
                      subdivisions of the State to enforce the provisions of this
                      Chapter and to prosecute any persons violating them.
                               FEARRINGTON V. CITY OF GREENVILLE

                                          2022-NCCOA-158

                                         Opinion of the Court



       N.C. Gen. Stat. § 89C-23 (2019). Section 89C-23 thus provides two enforcement

       mechanisms for violations of its provisions: (1) “injunctive procedures” and (2)

       criminal prosecution. Id. With respect to the former, N.C. Gen. Stat. § 89C-10(c)

       provides, “The Board [of Examiners for Engineers and Surveyors] may in the name

       of the State apply for relief, by injunction, . . . to enforce the provisions of this

       Chapter, or to restrain any violation of the provisions of this Chapter.” N.C. Gen.

       Stat. § 89C-10(c) (2019).

¶ 35         Here, Chapter 89C does not provide Plaintiffs with a private cause of action.

       It instead vests authority in the Board to seek an injunction in the name of the State

       for violation of the Chapter’s provisions. Id. Although section 89C-23 requires “all

       political subdivisions of the State to enforce the provisions of th[e] Chapter and to

       prosecute any persons violating them[,]” it does not provide Plaintiffs with a private

       right of action against Defendants. Id. § 89C-23.

¶ 36         The fact that Plaintiffs seek a declaratory judgment as opposed to an injunction

       does not change our analysis.      For example, in Sykes, the plaintiffs sought a

       declaratory judgment that the defendants “fail[ed] to comply with various provisions

       of the [S]tate’s Insurance Law found in Chapter 58 of the North Carolina General

       Statutes.” Sykes, 372 N.C. at 337, 828 S.E.2d at 474. The plaintiffs argued that the

       “Declaratory   Judgment     Act   g[a]ve[]   them    a   path   to   declaratory   relief,

       notwithstanding Chapter 58’s language vesting enforcement authority in the
                               FEARRINGTON V. CITY OF GREENVILLE

                                          2022-NCCOA-158

                                         Opinion of the Court



       Commissioner of Insurance.” Id. at 339, 828 S.E.2d at 475. The Court rejected this

       argument, holding that “the language of [Chapter 58], as well as the previous cases

       interpreting other portions of Chapter 58, vest enforcement of the requirements of

       the statutory sections identified by plaintiffs in the Commissioner of Insurance,

       meaning that plaintiffs do not have a private right of action for declaratory relief

       under these provisions.” Id.

¶ 37         As in Sykes, Plaintiffs seek a declaration that Defendants violated certain

       statutory provisions, but those provisions do not provide Plaintiffs with a private

       right of action. Instead, the authority to enforce Chapter 89C lies with the Board of

       Examiners for Engineers and Surveyors and “political subdivisions of the State.”

       N.C. Gen. Stat. §§ 89C-10, 23. Plaintiffs point to no portions of Chapter 89C that,

       either expressly or impliedly, confer a right of action on private claimants. We affirm

       the trial court’s dismissal of Plaintiffs’ claim under Chapter 89C.

       B. Procedural Due Process

¶ 38         Plaintiffs next argue that the RLCEP’s administrative appeal hearings violate

       procedural due process because the hearing officers “disregard[] evidence and deny[]

       the right to record hearings.” We disagree.

¶ 39         “The fundamental premise of procedural due process protection is notice and

       the opportunity to be heard . . . ‘at a meaningful time and in a meaningful manner.’”

       Peace v. Emp. Sec. Comm’n of N.C., 349 N.C. 315, 322, 507 S.E.2d 272, 278 (1998)
                               FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). “At a minimum, due process

       requires adequate notice of the charges and a fair opportunity to meet them, and the

       particulars of notice and hearing must be tailored to the capacities and circumstances

       of those who are to be heard.” State v. Stines, 200 N.C. App. 193, 198, 683 S.E.2d 411,

       414 (2009) (citation omitted). Under the 14th Amendment of the federal constitution,

       the degree of process due in a particular proceeding turns on three factors: (1) “the

       private interests at stake,” (2) “the government’s interest,” and (3) “the risk that the

       procedures used will lead to erroneous decisions.” Lassiter v. Dep’t of Soc. Servs. of

       Durham Cty., N.C., 452 U.S. 18, 27 (1981) (citing Matthews v. Eldridge, 424 U.S. 319,

       335 (1976)).

¶ 40         Greenville is required by statute to “institute a nonjudicial administrative

       hearing to review objections to [red light camera] citations[.]” N.C. Gen. Stat. § 160A-

       300.1(c)(4). To that end, the local ordinance governing Greenville’s RLCEP provides

       that appeals from citations “shall be heard through an administrative process

       established by the city.” Greenville, N.C., Code of Ordinances §§ 10-2-285. If the

       appellant receives an unfavorable decision following his administrative appeal, the

       RLCEP provides that the “hearing officer’s decision is subject to review in the

       Superior Court of Pitt County by proceedings in the nature of certiorari.” Id.

¶ 41         Once a petition for certiorari is filed and granted, the superior court reviews

       the administrative decision pursuant to the following standard of review:
                          FEARRINGTON V. CITY OF GREENVILLE

                                      2022-NCCOA-158

                                     Opinion of the Court



              (1) . . . [T]he court shall ensure that the rights of petitioners
              have not been prejudiced because the decision-making
              body's findings, inferences, conclusions, or decisions were:

              a. In violation of constitutional provisions, including those
              protecting procedural due process rights.

              b. In excess of the statutory authority conferred upon the
              local government, including preemption, or the authority
              conferred upon the decision-making board by ordinance.

              c. Inconsistent with applicable procedures specified by
              statute or ordinance.

              d. Affected by other error of law.

              e. Unsupported by competent, material, and substantial
              evidence in view of the entire record.

              f. Arbitrary or capricious.

              (2) When the issue before the court is one set forth in sub-
              subdivisions a. through d. of subdivision (1) of this
              subsection, including whether the decision-making board
              erred in interpreting an ordinance, the court shall review
              that issue de novo. . . . Whether the record contains
              competent, material, and substantial evidence is a
              conclusion of law, reviewable de novo.

N.C. Gen. Stat. § 160D-1402(j)(1-2) (2020).1



1 Prior to 19 June 2020, appeals from municipal administrative decisions subject to superior
court review were governed by N.C. Gen. Stat. § 160A-393 (2019). The General Assembly
subsequently amended the provisions therein and recodified them under a new Chapter:
160D. The standard of review governing the instant appeal remains unchanged. Moreover,
N.C. Gen. Stat. § 160D-111, titled “Effect on prior laws,” provides, “The enactment of [160D]
does not require the readoption of any local government ordinance enacted pursuant to laws
                                  FEARRINGTON V. CITY OF GREENVILLE

                                              2022-NCCOA-158

                                             Opinion of the Court



¶ 42          We conclude that the hearing process established by Greenville is

       constitutionally adequate. First, there is little “risk that the procedures used will

       lead to erroneous decisions.” Lassiter, 452 U.S. at 27 (1981). Given that running a

       red light is a strict liability offense, N.C. Gen. Stat. §§ 20-158(2)(a), 20-176(a), (b)

       (2019), it follows that determining whether a cited individual is liable for a violation

       involves a rather limited inquiry. For example, Greenville’s ordinances provide only

       two affirmative defenses to a red light camera violation:

                     (c) . . . [T]he owner of the vehicle shall not be responsible
                     for the violation if . . . he furnishes the officials or agents of
                     the city either of the following:

                             (1) An affidavit by him stating the name and address
                                 of the person or entity who had the care, custody,
                                 and control of the vehicle at the time of the
                                 violation; or

                             (2) An affidavit by him stating that, at the time of
                                 the violation, the vehicle involved was stolen.
                                 The affidavit must be supported with evidence
                                 that supports the affidavit, including insurance
                                 or police report information.

                     (d) . . . [T]he owner of the vehicle shall not be responsible
                     for the violation if notice of the violation is given to the



       that were in effect before June 19, 2020 and are restated or revised herein. The provisions
       of this Chapter do not affect any act heretofore done, any liability incurred, any right accrued
       or vested, or any suit or prosecution begun or cause of action accrued as of June 19, 2020.”
       N.C. Gen. Stat. § 160D-111(a) (2020). Plaintiffs received their citations and commenced the
       instant suit prior to these amendments.
                               FEARRINGTON V. CITY OF GREENVILLE

                                          2022-NCCOA-158

                                         Opinion of the Court



                    owner of the vehicle more than ninety (90) days after the
                    date of the violation.

       Greenville, N.C., Code of Ordinances § 10-2-283(c-d).

¶ 43         Neither Plaintiff presented evidence establishing an affirmative defense.

       Although Malmrose was prevented from recording his hearing, the affirmative

       defenses under the ordinance require submission of affidavits or proof that notice of

       the violation was received more than ninety days after the violation. In light of this

       limited inquiry, it is unlikely that recordings or transcripts of the proceedings would

       mitigate the risk of erroneous decisions.

¶ 44         We also reject Plaintiffs’ argument that the hearing officers “disregard[ed]

       evidence” during Fearrington’s hearing. During his hearing, Fearrington argued and

       submitted evidence that the RLCEP, as applied, violated substantive due process as

       well as Article IX, Section 7 of the State Constitution. A Notice of Determination was

       subsequently issued finding Fearrington “liable” because he had “no defense[.]”

       Fearrington indeed did not present evidence establishing an affirmative defense.

       Moreover, municipal hearing officers do not have jurisdiction to decide constitutional

       issues. See Meads v. N.C. Dep’t of Agric., 349 N.C. 656, 670, 509 S.E.2d 165, 174

       (1998) (stating that “it is the province of the judiciary to make constitutional

       determinations”).
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



¶ 45         Although “constitutional claims will not be acted upon by administrative

       tribunals, such claims can be reserved for the” judiciary by statute, as here. Johnston

       v. Gaston Cty., 71 N.C. App. 707, 713, 323 S.E.2d 381, 384 (1984). “This division of

       review, saving constitutional issues for the courts, does not unduly hinder or restrict

       [an appellant] in asserting his rights.” Id. On appeal to superior court, the trial judge

       has jurisdiction to determine whether the hearing officers’ decisions are “[i]n violation

       of constitutional provisions, including those protecting procedural due process

       rights.”   N.C. Gen. Stat. § 160D-1402(j)(1)(a).          The superior court decides

       constitutional questions de novo and, if necessary, has the authority to “allow the

       record to be supplemented with affidavits, testimony of witnesses, or documentary or

       other evidence[.]” Id. § 160D-1402(j)(1), (i). We conclude that these procedures

       adequately protected Plaintiffs’ procedural due process rights.

       C. Substantive Due Process

¶ 46         Plaintiffs also argue that Greenville’s RLCEP, as applied, violates substantive

       due process under the State Constitution because it “infringes Plaintiffs’ fundamental

       right to travel and has no rational relation to a legitimate governmental purpose.”

       This argument is without merit.

¶ 47         In general, substantive due process bars government action that unreasonably

       or arbitrarily deprives individuals of a liberty or property interest. Rhyne v. K-Mart

       Corp., 358 N.C. 160, 181, 594 S.E.2d 1, 15 (2004). “When reviewing an alleged
                                FEARRINGTON V. CITY OF GREENVILLE

                                            2022-NCCOA-158

                                          Opinion of the Court



       violation of substantive due process rights, a court’s first duty is to carefully describe

       the liberty interest the complainant seeks to have protected.” Standley v. Woodfin,

       362 N.C. 328, 331, 661 S.E.2d 728, 730 (2008). If the liberty interest is “fundamental,”

       our standard of review is strict scrutiny. Rhyne, 358 N.C. at 180, 594 S.E.2d at 15.

       Otherwise, we apply the rational basis test, which only requires that the government

       action “in question [be] rationally related to a legitimate government purpose.”

       Standley, 362 N.C. at 332, 661 S.E.2d at 731.

¶ 48         Plaintiffs argue that the RLCEP infringes on “the fundamental right to

       travel[.]” “[T]he right to travel on public streets is a fundamental segment of liberty”

       such that “the absolute prohibition of such travel requires substantially more

       justification than the regulation of it by traffic lights or rules of the road.” State v.

       Dobbins, 277 N.C. 484, 499, 178 S.E.2d 449, 457-58 (1971) (emphasis added). “The

       familiar traffic light is . . . an ever present reminder that this segment of liberty is

       not absolute. It may be regulated, as to the time and manner of its exercise, when

       reasonably deemed necessary to the public safety, by laws reasonably adapted to the

       attainment of that objective.” Id. at 456, 178 S.E.2d at 497 (emphasis added).

¶ 49         Our precedent clearly demonstrates that laws relating to “traffic lights and

       rules of the road” are different in kind than other laws regulating travel. Id. at 499,

       178 S.E.2d at 457-58. So long as such laws are “reasonably adapted to the attainment

       of” the government’s interest in “public safety,” they will not be disturbed upon review
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       by the courts.    Id. at 456, 178 S.E.2d at 497.          We therefore review Plaintiffs’

       substantive due process claim under the rational basis test.

¶ 50         “When determining whether a rational basis exists for application of a law, we

       must determine whether the law in question is rationally related to a legitimate

       government purpose.”      Standley, 362 N.C. at 332, 661 S.E.2d at 731 (citations

       omitted). In making this determination, “it is immaterial whether this Court or an

       individual could devise a more precise or perfect fit between the espoused goal and

       the means chosen to effectuate that goal. The two need only be reasonably related[.]”

       N.C. Bd. of Mortuary Sci. v. Crown Mem’l Park, LLC, 162 N.C. App. 316, 321, 590

       S.E.2d 467, 471 (2004) (citing Clark’s Charlotte, Inc. v. Hunter, 261 N.C. 222, 229,

       134 S.E.2d 364, 369 (1964)); see also FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315

       (1993) (“[A] legislative choice is not subject to courtroom fact-finding and may be

       based on rational speculation unsupported by evidence or empirical data.”).

¶ 51         In this case, Plaintiffs submitted an affidavit from Brian Ceccarelli, a North

       Carolina licensed engineer, stating that “Greenville’s yellow light durations” create a

       “dilemma zone” for many drivers such that even a “driver who takes responsible steps

       to follow the law[] neither has the distance to stop comfortably nor has the time to

       traverse the distance to the intersection before the light turns red.” In his opinion,

       Greenville’s “yellow light duration is too short, thus forcing the driver [in the dilemma

       zone] to run the red light.” He further concluded that, if Greenville’s yellow light
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       durations were lengthened to account for the dilemma zone, “80%-90% fewer red light

       running violations w[ould] be recorded by the camera system. . . . In particular,

       neither [Plaintiff] would have been cited for a red-light violation.”

¶ 52         We hold that Greenville’s RLCEP did not violate Plaintiffs’ substantive due

       process rights. In seeking authority from the General Assembly to implement an

       RLCEP, Greenville resolved that “a serious public safety hazard is created by drivers

       of motor vehicles who violate the law by entering an intersection after the traffic

       signal light turns red[.]” Perhaps citations issued to those caught in the “dilemma

       zone” do not further Greenville’s interest in public safety, or perhaps they do. As long

       as the matter is rationally debatable, “it is immaterial whether this Court or an

       individual could devise a more precise or perfect fit between the espoused goal and

       the means chosen to effectuate that goal. The two need only be reasonably related[.]”

       Crown Mem’l Park, 162 N.C. App. at 321, 590 S.E.2d at 471 (citing Hunter, 261 N.C.

       at 229, 134 S.E.2d at 369).

¶ 53         We note that red light cameras, along with other forms of technology, have the

       potential to drastically alter the enforcement of our traffic laws. A red light camera

       now enables the government to monitor each and every traffic signal with exacting

       precision, twenty-four hours a day, without blinking an eye. Mr. Ceccarelli noted in

       his affidavit that Plaintiffs entered the intersection within “0.4” seconds of the light

       turning red, stating that “[s]uch a quick time is discernable only by computer-
                                FEARRINGTON V. CITY OF GREENVILLE

                                            2022-NCCOA-158

                                          Opinion of the Court



       triggered camera, not by human perception.” In his opinion, Plaintiffs “had no reason

       to know they were running a red light.”

¶ 54         Developments in technology will continue to present challenging problems

       with which policymakers must contend. This Court, however, does not sit to make

       policy determinations. A citizen’s best defense to what he sees as incompetent or

       corrupt policy judgments is to appeal to his fellow citizens and hold his government

       to account at the ballot box.

       D. Fines and Forfeitures Clause

¶ 55         Plaintiffs argue that the RLCEP, as applied, violates the Fines and Forfeitures

       Clause contained in Article IX, Section 7 of the State Constitution due to the funding

       scheme adopted by the interlocal agreement between Greenville and the School

       Board. Plaintiffs contend that, because the School Board receives less than the “clear

       proceeds” of the civil penalties collected by Greenville, the RLCEP violates the Fines

       and Forfeitures Clause. We agree, reverse the trial court’s order as to this claim, and

       remand for entry of summary judgment in Plaintiffs’ favor.

¶ 56         Article IX, Section 7 provides that “the clear proceeds of all penalties and

       forfeitures and of all fines collected in the several counties for any breach of the penal

       laws of the State . . . shall be faithfully appropriated and used exclusively for

       maintaining free public schools.” N.C. Const. Art. IX, § 7. “[T]he term ‘clear proceeds’

       as used in Article IX, Section 7 is synonymous with net proceeds[,] . . . and . . . the
                                FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       costs of collection should be deducted from the gross proceeds of monies received for

       traffic violations in order to determine the net or ‘clear proceeds.’” Shavitz v. City of

       High Point, 177 N.C. App. 465, 481, 630 S.E.2d 4, 15 (2006) (quoting Cauble v. City

       of Asheville, 314 N.C. 598, 604, 336 S.E.2d 59, 63 (1985)) (alterations in original). “By

       ‘clear proceeds’ is meant the total sum less only the sheriff’s fees for collection, when

       the fine and costs are collected in full.” Cauble, 314 N.C. at 602–03, 336 S.E.2d at 62

       (quoting State v. Maultsby, 139 N.C. 583, 585, 51 S.E. 956, 956 (1905)) (alteration in

       original).

                    [C]osts of collection do not include the costs associated with
                    enforcing the ordinance but are limited to the
                    administrative costs of collecting the funds. If . . . the costs
                    of enforcing the penal laws of the State were a part of
                    collection of fines imposed by the laws, there could never
                    be any clear proceeds of such fines to be used for the
                    support of the public schools. . . . Conversely it would be an
                    impractical and harsh rule to deny municipalities the
                    reasonable costs of collections.

       Id. at 606, 336 S.E.2d at 64 (alteration in original).

¶ 57          “Article IX, Section 7 ‘is not self-executing’; therefore, the General Assembly

       may ‘specify[] how the provision’s goals are to be implemented.’” Shavitz, 177 N.C.

       App. at 482, 630 S.E.2d at 16 (quoting N.C. Sch. Bds. Ass’n v. Moore, 359 N.C. 474,

       512, 614 S.E.2d 504, 527 (2005)). To that end, and not inconsistent with caselaw

       limiting deductible costs to “costs of collection,” Moore, 359 N.C. at 527, 614 S.E.2d at

       512; Cauble, 314 N.C. at 606, 336 S.E.2d at 64, the General Assembly has defined
                               FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       “clear proceeds” as “the full amount of all penalties, forfeitures or fines collected

       under authority conferred by the State, diminished only by the actual costs of

       collection, not to exceed ten percent (10%) of the amount collected.” N.C. Gen. Stat. §

       115C-437 (2019) (emphasis added).

¶ 58          We hold that the interlocal agreement between Greenville and the School

       Board does not meet the minimum requirements of Article IX, Section 7 or N.C. Gen.

       Stat. § 115C-437. According to Greenville’s responses to interrogatories, the RLCEP

       generated $2,495,380.46 in total revenue from 2017 through June 2019. The School

       Board paid Greenville $706,986.65 in program expenses during the same period,

       which included $581,986.65 in fees invoiced by ATS. Ultimately, the School Board

       received $1,788,393.81 in net revenue during the period, which is only 71.66% of the

       total amount of fines and fees collected by Greenville. N.C. Gen. Stat. § 115C-437

       provides that, at a minimum, school boards must receive 90% of the total fines and

       fees collected.

¶ 59          Moreover, fines and fees may be “diminished only by the actual costs of

       collection,” N.C. Gen. Stat. § 115C-437, and “the costs of collection do not include the

       costs associated with enforcing the ordinance but are limited to the administrative

       costs of collecting the funds.” Cauble, 314 N.C. at 606, 336 S.E.2d at 64. Pursuant to

       the interlocal agreement, Greenville invoices the School Board for the salary and

       benefits of a law enforcement officer as well as for all fees invoiced to Greenville by
                               FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       ATS. This Court has previously held that the salary and benefits of law enforcement

       officers are enforcement costs and are thus not deductible from the clear proceeds.

       Shavitz, 177 N.C. App. at 482, 630 S.E.2d at 16 (stating that “the costs of employing

       police and judges are not deducted to determine the clear proceeds of a penalty”).

       Also, the contract between ATS and Greenville provides that Greenville pay ATS

       $31.85 in fees for every $100.00 paid citation, in addition to other miscellaneous fees

       associated with ATS services. The contract states that “[t]his fee will cover the

       services set out in Article 2” of the contract, wherein “collections” is only one of ten

       services included in the $31.85 fee. The fee also includes “enforcement” costs, which

       may not be deducted from clear proceeds. Cauble, 314 N.C. at 606, 336 S.E.2d at 64.

       Even assuming that the entirety of the $31.85 fee was for collection costs, Greenville

       is only permitted to deduct $10 from every $100 paid citation to offset the costs of

       collection. N.C. Gen. Stat. § 115C-437.

¶ 60         Defendants argue that the interlocal agreement does not violate Article IX,

       Section 7 because Greenville initially pays the School Board 100% of the fines

       collected under the RLCEP. Because Greenville collects all of its RLCEP expenses

       from the School Board after forwarding the fines to the School Board, Defendants

       argue that the funding agreement is constitutionally adequate.

¶ 61         This argument asks us to not only frustrate the clear intent of the people in

       ratifying Article IX, Section 7, it also contravenes the plain language of the Fines and
                               FEARRINGTON V. CITY OF GREENVILLE

                                           2022-NCCOA-158

                                          Opinion of the Court



       Forfeitures Clause, which provides that “the clear proceeds . . . shall belong to and

       remain in the several counties, and shall be faithfully appropriated and used

       exclusively for maintaining free and public schools.”       N.C. Const. Art. IX, § 7

       (emphasis added).

¶ 62         We disagree that the School Board receives the “clear proceeds” of the fines

       collected simply because Greenville initially forwards the fines to the School Board

       and collects its expenses at a later date. The School Board does not receive the “clear”

       proceeds of fines in any real sense when Greenville forwards the fines to the School

       Board and subsequently takes 30% of the money back for costs which are not

       deductible to begin with. Moreover, the clear purpose of the people in mandating that

       the clear proceeds of such fines be “faithfully appropriated” to the public schools

       cannot be circumvented by the elaborate diversion of funds or cleverly drafted

       contracts. Id. (emphasis added).

¶ 63         Even if we were to accept Defendants’ argument that the School Board does

       receive the clear proceeds at least initially, the clear proceeds must then “be used

       exclusively for maintaining free and public schools” and thus may not be used to

       reimburse Greenville for its RLCEP expenses to ATS. Id. Moreover, by stating that

       the clear proceeds are to “remain in the several counties,” it is clear that the framers

       did not intend for $31.85 of every $100.00 paid fine to go to private companies such

       as ATS, a for-profit corporation located in Arizona. Id.
                                FEARRINGTON V. CITY OF GREENVILLE

                                             2022-NCCOA-158

                                           Opinion of the Court



¶ 64         The language of Article IX, Section 7 “is unequivocal as to its drafters’ intent

       to benefit the public schools as opposed to city treasuries” or private companies.

       Shavitz, 177 N.C. App. at 484, 630 S.E.2d at 17. We hold that Plaintiffs are entitled

       to summary judgment as to their claim under the Fines and Forfeitures Clause.

                                       IV.     Conclusion

¶ 65         For the foregoing reasons, we reverse the trial court’s dismissal of Plaintiffs’

       claim under the Fines and Forfeitures Clause and remand for entry of summary

       judgment in Plaintiffs’ favor. We otherwise affirm the trial court’s orders. We dismiss

       Plaintiffs’ assignment of error as to the expert affidavit as not preserved for appellate

       review.

             DISMISSED       IN    PART;      AFFIRMED        IN   PART;   REVERSED       AND

       REMANDED IN PART.

             Judges DIETZ and GORE concur.